DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 16, 18 – 28, 33 – 36 and 39 – 54 are pending. Claims 1 – 15, 17, 20, 29 – 32 and 37 – 38 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 16, 18 – 19, 22 – 23, 27 – 28, 33 – 34, 39, 41 – 42, 46, 48 – 49 and 53 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Kenmochi et al. (U.S. Patent No. 6,830,801 B1).
Regarding Independent Claim 16, Heng teaches a device (Fig. 2) for cleaning rollers (3) of a mill, comprising: a cleaning tool (cleaning lever, 1; Fig. 2) comprising a body (stationary rod, 11) with a handle (2) attached thereto and an underside (Annotated Fig. 2) comprising a plurality of parallel curved channels (Annotated Fig. 2); a cleaning element (asbestos with aluminum layers, 12 and 13) configured to directly contact and conform to a shape of a top portion of the rollers (Fig. 2); wherein the cleaning element (12/13) covers the parallel curved channels (Annotated Fig. 2) when secured to the body (11; Paragraph [0018]).

    PNG
    media_image1.png
    465
    490
    media_image1.png
    Greyscale


Kenmochi, however, teaches an attachment assembly (Annotated Fig. 1) comprising a plurality of pegs (clips, 8) to releasably secure the cleaning element (sheet, 1) to the body (base plate, 3) such that the cleaning element (1) can be secured and removed while remaining intact (Fig. 1; via clips, 8), wherein the cleaning element (1) covers the underside (Annotated Fig. 1) when secured to the body (3) by the attachment assembly (Annotated Fig. 1), and wherein the cleaning element (1) comprises a plurality of holes (29) configured to receive the pegs (8) to secure the cleaning element (1) to the body (3; Fig. 1).

    PNG
    media_image2.png
    576
    560
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include an attachment assembly comprising a plurality of pegs to releasably secure the cleaning element to the body such that the cleaning element 
Regarding Claim 18, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12) comprises a flexible layer of material (Paragraph [0021]).  
Regarding Claim 19, Heng, as modified, teaches the device (Fig. 2) wherein the body (11) of the cleaning tool (1) comprises a periphery between the underside and the upper side (Fig. 1), wherein the cleaning element (12/13) folds around at least part of the periphery.
Heng does not teach wherein the cleaning element folds around at least part of the periphery to attach to the attachment assembly. 
Kenmochi, however, teaches the cleaning element (1) folds around at least part of the periphery (Fig. 1) to attach to the attachment assembly (Annotated Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include a the cleaning element folds around at least part of the periphery to attach to the attachment assembly, as taught by Kenmochi, to provide a device where the cleaning element is disposable, thus saving on cost of replacing a whole device verses individual sheets.
Regarding Claim 22, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12/13) has a greater surface area than the underside of the body (11; Fig. 2).  
Regarding Claim 23, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12/13) is a cloth (Paragraph [0022]).  
Regarding Claim 27, Heng, as modified, teaches all of the elements of claim 16 as discussed above.
Heng does not teach the device wherein the attachment assembly is not part of the body of the cleaning tool.14 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the attachment assembly is not part of the body of the cleaning tool, as taught by Kenmochi, to provide a device where the cleaning element is disposable, thus saving on cost of replacing a whole device verses individual sheets.
Regarding Claim 28, Heng, as modified, teaches all of the elements of claim 16 as discussed above.
Heng does not teach the device wherein the attachment assembly comprises a first component that affixes to a first part of the cleaning element and a second component that affixes to a second part of the cleaning element.  
Kenmochi, however, teaches the device wherein the attachment assembly (Annotated Fig. 1) comprises a first component (peg, 8) that affixes to a first part of the cleaning element (1) and a second component (peg, 8) that affixes to a second part of the cleaning element (1l Fig. 1; pegs, 8 affixes to four corners of the cleaning elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the attachment assembly comprises a first component that affixes to a first part of the cleaning element and a second component that affixes to a second part of the cleaning element, as taught by Kenmochi, to provide a device where the cleaning element is disposable, thus saving on cost of replacing a whole device verses individual sheets.
Regarding Independent Claim 33, Heng teaches a device (Fig. 2) for cleaning rollers (3) of a mill, comprising: a cleaning tool (1) comprising a body (11) with an underside (Annotated Fig. 2); a cleaning element (12/13) with an upper surface (Fig. 2) and a handle (2) attached thereto and a lower surface (Annotated Fig. 2) configured to directly contact the rollers (3); and Appl. No. 16/106,874Attorney Docket No. P55638wherein the lower surface (Annotated Fig. 2) of the cleaning element (12/13) defines a plurality of parallel curved channels (Annotated Fig. 2) when the upper surface of the cleaning element (12/13) is secured against the underside of the body (11; Fig. 2).

Kenmochi, however, teaches an attachment assembly (Annotated Fig. 1) comprising a plurality of pegs (clips, 8) to releasably secure the upper surface of the cleaning element (sheet, 1) against the underside of the body (base plate, 3) such that the cleaning element (1) can be secured and removed while remaining intact (Fig. 1; via clips, 8), wherein the cleaning element (1) comprises a plurality of holes (29) configured to receive the pegs (8) to secure the cleaning element (1) to the body (3; Fig. 1).
Regarding Claim 34, Heng, as modified, teaches the device wherein the lower surface of the cleaning element (12/13) is preconfigured to include the plurality of curved channels (via the recesses formed in the body; Paragraph [0021]; Fig. 2).15  
Regarding Claims 39 and 46, Heng, as modified, teaches the device wherein the body (1) has an upper side opposite the underside (Fig. 1), wherein the upper side (Fig. 1) has an undulating surface with troughs (valleys formed between top channels of upper side of 1; Fig. 1) between the parallel curved channels (14; Fig. 1).  
Regarding Claims 41 and 48, Heng, as modified, teaches the device wherein the plurality of parallel curved channels (14) includes at least three channels in a common plane (Fig. 1).  
Regarding Claims 42 and 49, Heng, as modified, teaches the device wherein the parallel curved channels (14) have a curvature (Fig. 1). 
Heng does not teach have a common radius of curvature and have a depth that that is less than the radius of curvature, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a common radius of curvature and have a depth that that is less than the radius of curvature since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. . 

Regarding Claims 53 and 54, Heng, as modified, teaches the device (Fig. 1) wherein the device is hand-held (via handle, 2) and wherein the underside has an undulating surface (Fig. 2).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U) and Kenmochi et al. (U.S. Patent No. 6,830,801 B1).
Regarding Claim 21, Heng, as modified, teaches all of the elements of claim10 as discussed above.
Heng does not teach the device wherein when the upper side is divided into a matrix of 4 x 4 parts of equal area, each of the four extreme corners of the matrix includes at least one of said pegs.
Kenmochi, however, teaches the device wherein when the upper side is divided into a matrix of 4 x 4 parts of equal area (Fig. 1), each of the four extreme corners of the matrix includes at least one of said pegs (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the upper side is divided into a matrix of 4 x 4 parts of equal area, each of the four extreme corners of the matrix includes at least one of said pegs, as taught by Kenmochi, to provide a device where the cleaning sheets are easily attached and thus saves time in replacing used sheets.

 Claims 24, 26, 43 – 45 and 50 – 52 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Kenmochi et al. (U.S. Patent No. 6,830,801 B1).
Regarding Claim 24, Heng, as modified, teaches all of the elements of claim 20 as discussed above.
Heng does not explicitly teach the device wherein the cloth has a thickness of between 2 and 10mm, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 26, Heng, as modified, teaches all of the elements of claim 16 as discussed above.
Heng does not explicitly teach device wherein the attachment assembly is integral with the body of the cleaning tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heng to include attachment assembly being integral with the body of the cleaning tool since making parts integral is a modification that has been considered to be within the level of ordinary skill in the art.  MPEP 2144.04. 
Regarding Claims 43 and 50, Heng, as modified, teaches all of the elements of claims 42 and 49 as discussed above.
Heng does not explicitly teach the device wherein a ratio of the depth of the parallel curved channels to the radius of curvature is between 50% and 95%, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claims 44 and 51, Heng, as modified, teaches all of the elements of claims 43 and 50 as discussed above.
Heng does not explicitly teach the device wherein the ratio of the depth of the parallel curved channels to the radius of curvature is between 60% and 80%, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claims 45 and 52, Heng, as modified, teaches all of the elements of claims 16 and 33 as discussed above.
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."

Claims 25 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Kenmochi et al. (U.S. Patent No. 6,830,801 B1) and Thomsen et al. (U.S. Patent Publication No. 2016/0073848 A1).
Regarding Claim 25, Heng, as modified, teaches all of the elements of claim 23 as discussed above.
Heng does not explicitly teach the device wherein the cloth comprises microfiber material made of a combination of polyester and polyamides.  
Thomsen, however, teaches the device wherein the cloth comprises microfiber material made of a combination of polyester and polyamides (Paragraph [0055]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the cloth comprises microfiber material made of a combination of polyester and polyamides, as taught by Thomsen, to provide a superior tool for cleaning and germ removal to penetrate cracks and crevasses that other materials are not able to reach.
Regarding Claim 35, Heng, as modified, teaches all of the elements of claim 34 as discussed above.
Heng does not explicitly teach the device wherein the upper surface of the cleaning element is flat, including when the upper surface of the cleaning element is secured against the underside of the body.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the upper surface of the cleaning element is flat, including when the upper surface of the cleaning element is secured against the underside of the body, as taught by Thomsen, to provide a superior tool for cleaning and germ removal to penetrate cracks and crevasses that other materials are not able to reach.
Regarding Claim 36, Heng, as modified, teaches all of the elements of claim 33 as discussed above.
Heng does not explicitly teach the device wherein the underside of the body is flat.  
Thomsen, however, teaches the device wherein the underside of the body is flat (Fig. 12a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the underside of the body is flat as taught by Thomsen, to provide a superior tool for cleaning and germ removal to penetrate cracks and crevasses that other materials are not able to reach.

Claims 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Kenmochi et al. (U.S. Patent No. 6,830,801 B1) and Hefner et al. (U.S. Patent Publication No. 2016/0121375 A1).
Regarding Claims 40 and 47, Heng, as modified, teaches all of the elements of claims 39 and 46 as discussed above.
Heng does not explicitly teach the device wherein the upper side includes at least one aperture in at least one of the troughs to allow liquid dispensed into the at least one of the troughs to reach the underside of the body.  
Hefner, however, teaches the device wherein the upper side (104) includes at least one aperture in at least one of the troughs to allow liquid dispensed into the at least one of the troughs to reach the underside of the body (Paragraph [0025]; Fig. 2).  

Response to Arguments
Applicant’s arguments, filed August 17, 2021 with respect to rejected claims 16, 18 – 19, 21 – 28, 33 – 36 and 39 – 54 under 35 U.S.C 103 have been fully considered and are persuasive; therefore the rejection is withdrawn.   
Applicant’s arguments with respect to amended claims 16, 18 – 19, 21 – 28, 33 – 36 and 39 – 54 have been fully considered, however, after further consideration and as necessitated by the amendments presented, a new grounds of rejection is made in view of Kenmochi.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723